Citation Nr: 0948491	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  09-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1944 to 
June 1946.  He died on August [redacted], 2007 and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied service 
connection for cause of death.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
38 U.S.C.A. § 5103(a) (West 2002) notice must be tailored to 
the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd 
on other grounds sub nom. Hupp v. Shinseki, No. 2008-7059, 
2009 WL 1386056 (Fed. Cir. May 19, 2009).  The notice should 
include: (1) A statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App at 352-353.  Unlike a claim to reopen, 
an original DIC claim imposes upon VA no obligation to inform 
a DIC claimant who submits a nondetailed application of the 
specific reasons why any claim made during the deceased 
veteran's lifetime was not granted.  Id. at 353.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Id.  

Here, the Veteran was service-connected during his lifetime 
for the residuals of a right tibia chip fracture, evaluated 
at the time of death as 40 percent disabling (effective June 
15, 2005).  The RO sent a notice letter to the appellant in 
December 2007, but the notice did not include a statement of 
the condition that the Veteran was service-connected for at 
death.  On remand, the RO should send a notice letter that 
fully complies with Hupp v. Nicholson, 21 Vet. App. 342.  

Additionally, notice of the type of information and evidence 
necessary to establish an effective date for the benefit on 
appeal should also be provided in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims file reflects that Disabled American Veterans have 
filed several documents in this matter.  There is no 
appointment notice of record to show that the service 
organization is authorized to represent the appellant.  On 
remand the appellant should be requested to clarify whether 
she has a representative.  

A July 2008 statement shows that shortly before his death the 
Veteran fell and was taken to two hospitals; Delray Hospital 
and Bethesda Hospital.  An August 2007 Medical Examiner's 
report notes that Delray Hospital completed CT scans, X-rays, 
and admission specimens.  The forensic supervisor and author 
of the report stated that a nurse at Delray hospital said 
scans showed a subdural and subarachnoid hemorrhage.  They 
also showed bleeding at the brain stem.  "It could not be 
determined whether the deceased suffered a syncopal episode 
then the fall or if the damage was due to the fall."  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1. Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include: 
*	a statement of the conditions for 
which the veteran was service 
connected at the time of his death; 
*	an explanation of the evidence and 
information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and 
*	an explanation of the evidence and 
information required to substantiate 
a DIC claim based on a condition not 
yet service connected.  
The letter should indicate which portion 
of the evidence, if any, is to be provided 
by the appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.  Additionally, the notice should 
include an explanation of the information 
or evidence needed to establish the 
effective date for any benefit granted, as 
outlined by the Court in Dingess/Hartman.  

2. Request that the appellant clarify if 
she is represented in this matter.  If she 
has a representative, request that a 
proper appointment notice be submitted.  

3. Obtain and associate with the file 
August 2007 medical records from Delray 
Hospital and Bethesda Hospital.  

4. Re-adjudicate the appellant's claim.  
If the decision remains adverse to the 
appellant, provide a supplemental 
statement of the case (SSOC) to her and 
her representative (if any).  The SSOC 
must contain notice of all relevant 


actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

